DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Objections
Claims 13, 15 and 17 are objected to because of the following informalities:  
In claim 13, lines 4, "memory" should be "--- the memory ----"
In claim 13, lines 9, "memory" should be "--- the memory ----"
In claim 13, lines 17, "memory" should be "--- the memory ----"
In claim 15, lines 3, "memory" should be "--- the memory ----"
In claim 17, lines 1-2, "the subsequent label" should be "---a subsequent label ---"
Appropriate corrections are required.

35 USC § 112 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
	(f) Element in Claim for a Combination. – An element in a claim for a combination may be 	expressed as a means or step for performing a specified function without the recital of 	structure, material, or acts in support thereof, and such claim shall be construed to cover the 	corresponding structure, material, or acts described in the specification and equivalents 	thereof.

	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step 			for performing a specified function without the recital of structure, 			                                	material, or acts in support thereof, and such claim shall be construed to 			                     	cover the corresponding structure, material, or acts described in the 	specification and equivalents 	thereof.


	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
	Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
	The limitation of claims 13-19 that recite(s) “an identification module--- that identifies …., a label module ---- that pops…., a determination module ---- that determines…., a forwarding module ----that forwards …., a table module --- that creates….,” is being treated in accordance with 112 (f) because the function of a 
	Claim limitation “an identification module--- that identifies …., a label module ---- that pops…., a determination module ---- that determines…., forwarding module ----that forwards …., a table module --- that creates…., ” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “module” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
	Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 13-19 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Page 10 [0033] lines 1-11 of the specification discloses “As illustrated in FIG. 1, system 100 may also include one or more physical processors, such as physical processor 130. Physical processor 130 generally represents any type or form of hardware-implemented processing unit capable of interpreting and/or executing computer-readable instructions. In one example, physical processor 130 may access and/or modify one or more of modules 102 stored in memory 140. Additionally or alternatively, physical processor 130 may execute one or 
(ASICs), portions of one or more of the same, variations or combinations of one or more of the same, and/or any other suitable physical processor“ correspond to an identification module, a label module, a determination module, forwarding module, a table module a of Fig.1 physical processor 130, Fig.2 physical processor 130 and Fig.1 physical processor 130 and Fig.9 processor 914.
          	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
	If applicant does not intend to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.3211 or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file 
	"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Langi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). "ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the
Federal Circuit, ON PETITION LOR REHEARING EN BANC (DECIDED: May 30, 2001).
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely on line using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-18 of Patent No. (US 10,476,811 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application and Patent No. (US 10,476,811 B2) both disclose the method relates to identifying, within the packet, a label stack that includes a plurality of labels that collectively represent at least a portion of a label-switched path within the network. The claims recited in the instant application are broader version of the claims recited in Patent No. (US 10,476,811 B2) (please see below the mapping of claims; the table below shows only Example of Claim 1 is anticipated by claim 1 of Patent No. (US 10,476, 811 B2)
Instant Application: 16/577864 
US Patent No.: US 10,476,811 B2
1. A method comprising:
receiving, at a network node within a network, a packet from another network node within the network;
identifying, within the packet, a label stack that includes a plurality of labels that collectively represent at least a portion of a label-switched path within the network;
popping, from the label stack, a label that corresponds to a next hop of the network node included in the label-switched path;
determining, based at least in part on the label, that the next hop has experienced a failure that prevents the packet from reaching a destination via the next hop;
in response to determining that the next hop has experienced the failure, identifying a backup path by searching a context table, 
wherein the backup path:
merges with the label-switched path at a next-to-next hop included in the label-switched path; and
enables the packet to bypass the failed next hop and reach the destination; and
upon identifying the backup path, forwarding the packet to the next-to-next hop via the backup path.




















13. A system comprising:
a receiving module, stored in memory at a network node, that receives a packet from another network node within the network;
an identification module, stored in memory at the network node, that identifies, within the packet, a label stack that includes a plurality of labels that collectively represent at least a portion of a label-switched path within the network;
a label module, stored in memory at the network node, that pops, from the label stack, a label that corresponds to a next hop of the network node included in the label-switched path;
a determination module, stored in memory at the network node, that determines that the next hop has experienced a failure that prevents the packet from reaching a destination via the next hop;
wherein the identification module identifies a backup path by searching a context table, wherein the backup path:
merges with the label-switched path at a next-to-next hop included in the label-switched path; and
enables the packet to bypass the failed next hop and reach the destination;
a forwarding module, stored in memory at the network node, that forwards the packet to the next-to-next hop via the backup path; and
at least one physical processor configured to execute the receiving module, the identification module, the label module, the determination module, and the forwarding module.





















20. An apparatus comprising:
at least one storage device that stores a plurality of labels that correspond to portions of
label-switched paths within a network; and
at least one physical processing device communicatively coupled to the storage device
within a network node, wherein the physical processing device:
receives a packet from another network node within the network;
identifies, within the packet, a label stack that includes a plurality of labels that collectively represent at least a portion of a label-switched path within the network;
pops, from the label stack, a label that corresponds to a next hop of the network node included in the label-switched path;
determines, based at least in part on the label, that the next hop has experienced
a failure that prevents the packet from reaching a destination via the next hop;
identifies, in response to determining that the next hop has experienced the
failure, a backup path by searching a context table, wherein the backup path:
merges with the label-switched path at a next-to-next hop included in the
label-switched path; and
enables the packet to bypass the failed next hop and reach the destination;
and
forwards the packet to the next-to-next hop via the backup path.











A method comprising:
receiving, at a network node within a network, a packet
from another network node within the network;
identifying, within the packet, a label stack that includes a plurality of labels that collectively represent at least a portion of a label-switched path within the network;
popping, from the label stack, a label that corresponds to a next hop of the network node included in the label-switched path;
determining, based at least in part on the label, that the 
next hop has experienced a failure that prevents the
packet from reaching a destination via the next hop;
in response to determining that the next hop has experienced the failure, identifying a backup path by searching a context table for at least one bypass label assigned to at least one bypass network node included in the backup path by:
identifying, within the label stack, a subsequent label
that:
resides subsequent to the label popped from the label
stack; and
corresponds to a next-to-next hop included in the
label-switched path; and
locating, within the context table, the bypass label
assigned to the bypass network node included in the
backup path based at least in part on the subsequent
wherein the backup path:
merges with the label-switched path at the next-to-next
hop included in the label-switched path; and
enables the packet to bypass the failed next hop and
reach the destination;
applying the bypass label to the packet at the network
node; and
upon applying the bypass label to the packet, forwarding the packet to the next-to-next hop via the backup path.






12. A system comprising:
a receiving module, stored in memory at a network node, that receives a packet from another network node
within the network;
an identification module, stored in memory at the network node, that identifies, within the packet, a label stack that includes a plurality of labels that collectively represent at least a portion of a label-switched path within the network;
a label module, stored in memory at the network node, that pops, from the label stack, a label that corresponds
to a next hop of the network node included in the
label-switched path;
a determination module, stored in memory at the network node, that determines that the next hop has experienced a failure that prevents the packet from reaching a destination via the next hop;
wherein the identification module identifies a backup path by searching a context table for at least one bypass label assigned to at least one bypass network node included in the backup path by:
identifying, within the label stack, a subsequent label
that:
resides subsequent to the label popped from the label
stack; and 
corresponds to a next-to-next hop included in the
label-switched path; and
locating, within the context table, the bypass label
assigned to the bypass network node included in the
backup path based at least in part on the subsequent 40
label, wherein the backup path:
merges with the label-switched path at the next-to-next
hop included in the label-switched path; and
enables the packet to bypass the failed next hop and
reach the destination; 
wherein the label module applies the bypass label to the packet at the network node prior to forwarding the
packet via the backup path;
a forwarding module, stored in memory at the network
node, that forwards the packet to the next-to-next hop 
via the backup path after the bypass label is applied to
the packet; and
at least one physical processor configured to execute the receiving module, the identification module, the label module, the determination module, and the forwarding module.






18. An apparatus comprising:
at least one storage device that stores a set of labels that correspond to portions of label-switched paths within a network; and
at least one physical processing device communicatively coupled to the storage device within a network node, wherein the physical processing device:
receives a packet from another network node within the
network;
identifies, within the packet, a label stack that includes
a plurality of labels that collectively represent at least
a portion of a label-switched path within the network;
pops, from the label stack, a label that corresponds to
a next hop of the network node included in the
label-switched path;
determines, based at least in part on the label, that the
next hop has experienced a failure that prevents the
packet from reaching a destination via the next hop;
identifies, in response to determining that the next hop
has experienced the failure, a backup path by searching
a context table for at least one bypass label
assigned to at least one bypass network node
included in the backup path by:
identifying, within the label stack, a subsequent label
that:
resides subsequent to the label popped from the
label stack; and
corresponds to a next-to-next hop included in the
label-switched path; and
locating, within the context table, the bypass label
assigned to the bypass network node included in
the backup path based at least in part on the
subsequent label, wherein the backup path:
merges with the label-switched path at the next-to-
next hop included in the label-switched path;
and
enables the packet to bypass the failed next hop
and reach the destination; and
forwards the packet to the next-to-next hop via the
backup path.




US Patent No.: US 10,476,811 B2 discloses all the limitations of the independent claims of the present application. Claims 1-11 is a method claim which is similar to a method claims 1-12 of the application respectively. Claims 12-17 is a system claim which is similar to a system claims 13-19 of the application respectively. Claim 18 is an apparatus claim which is similar to an apparatus claim 20 of the application respectively. 
This is a nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 8, 13, 14, 17 and 20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Saad et al. [hereinafter as Saad], US 2016/0173366 A1.
Regarding claim 1, Saad discloses wherein a method comprising:
receiving, at a network node within a network, a packet from another network node within the network ([0017] plurality of routers/devices interconnected by links or networks; communicate across a core network, such as an illustrative Multi-Protocol Label Switching (MPLS) core network 104. Data packets 106 (e.g., traffic/messages) may be exchanged among the nodes/devices of the computer network 100 over links and figure 1);
identifying, within the packet, a label stack that includes a plurality of labels that collectively represent at least a portion of a label-switched path within the network ([0022] when used in conjunction with MPLS, segments (e.g., node and adjacency
segments) may be treated as labels, whereby a node may either "push" a new segment/label onto the stack, "pop" (e.g., remove) the top segment/label from the stack, or "swap" the top label of the stack with another label);
popping, from the label stack, a label that corresponds to a next hop of the network node included in the label-switched path ([0022] when used in conjunction with MPLS, segments (e.g., node and adjacency segments) may be treated as labels, whereby a node may either "push" a new segment/label onto the stack, "pop" (e.g., remove) the top segment/label from the stack, or "swap" the top label of the stack with another label; [0035] during normal routing, node A may "pop" the top label/segment from the stacks s of the packets associated with LSPs 402 and 404, and forward the packets to node B. In turn, node B may receive a packet of LSP 402 from node A that includes the following stack: {Adjacency-SID(BC), Adjacency-SID(CG)}, remove the top label from the stack, and forward the packet on to node C. Similarly, node B may receive a packet of LSP 404 from node A that includes the following stack: {Adjacency-SID(BD), Adjacency-SID(DH)}, remove the top label from the stack, and forward the packet on to node D);
determining, based at least in part on the label, that the next hop has experienced a failure that prevents the packet from reaching a destination via the next hop ([0023]-[0025]; [0039]; [0051] the techniques herein provide a method that allows traffic traversing a segment routing adjacency segment to be protected against the failure of the downstream node; In FIG. 5B, assume that a node failure at node B occurs while traffic 502, 504 is being routed. In such a case, node A may determine that a node failure has occurred at node Band act as a point of local repair. In such a case, node A may impose a backup computed label stack onto packets 502 and 504, before forwarding packets 502 and 504 on to a next-hop node; FIG. 8 illustrates an example simplified procedure for rerouting an LSP, according to various embodiments. The procedure 800 may start at step 805, and continues to step 810, where, as described in greater detail above, a device in a segment routed network (e.g., a point of local repair) determines that a node failure has occurred along an adjacency segment of an LSP. For example, as shown in FIG. 5B, node A may determine that node B is experiencing failure, thereby rendering adjacency segment AB unusable and figures 5B,8);
in response to determining that the next hop has experienced the failure, identifying a backup path by searching a context table, wherein the backup path ([0025] a path computation engine (PCE) or segment routing tunnel head-end may select the strict path segments (e.g., the set of adjacency and node segments of a path) that can provide downstream note protection along the path. In a further aspect, any node may act as a point of local repair to protect an active adjacency segment against downstream node failure, FRR process 248 for the backup paths and [0021]-[0022] routing or path finding using MPLS in conjunction with the FRR process 248):
merges with the label-switched path at a next-to-next hop included in the label-switched path ([0026] a device in a segment routed network identifies an adjacency segment between the device and another device in the network. The device also identifies a merge point in the network. A first network path extends between the device and the merge point via the adjacency segment. A bypass network path that does not include the adjacency segment also extends between the device and the merge point. The device generates an interior gateway protocol (IGP) message that identifies the adjacency segment and the merge point; [0029] A merge point address 308 that indicates where an FRR backup path terminates. In one embodiment, merge point address 308 may be a node-SID (e.g., an identifier associated with a node segment). A protected stack size 310 that denotes a number of labels that should be popped from the primary segment stack when a failure is detected. Such information may be used, for example, when the backup path includes two or more hops to the merge point (e.g., when the protected path merges with the primary path at any arbitrary number of nodes downstream of the next-hop); [0041] the number of labels removed by a point of local repair may vary, depending on the number of hops between the failing node and the merge point. As shown, for example, merge points C and D are only two hops away from node A. Thus, node A may remove the top two labels from the corresponding stacks, when node B fails. In other cases, however, the merge point may be an arbitrary (e.g., greater than two) number of hops downstream of the failed node [i.e., can be next-to-next hop]; At step 715, as described in greater detail above, the device identifies a bypass merge point associated with the adjacency segment. In various embodiments, a network path extends between the device and the merge point via the adjacency segment. For example, as shown in FIG. 4A, a network path A s c G includes the adjacency segment AB and merge point C. In some embodiments, a bypass network path that does not include the adjacency segment may also extend between the device and the merge point. For example, in FIG. 4A, bypass path A E c does not include adjacency segment AB and also extends to merge point C. As would be appreciated, a bypass path may be of any length (e.g., greater than two hops) and figure 7); and
enables the packet to bypass the failed next hop and reach the destination ([0051]-[0054] the device may remove the label for the adjacency segment and any other segments along the LSP to a pre- calculated merge point with a backup path. Such a backup path may bypass the failed node entirely and merge back with the primary path at a merge point downstream of the failed node; [0054] at step 825, the device forwards the LSP packets/traffic along the backup path, as described in greater detail above; the device may impose the backup path onto the packets/traffic by adding the corresponding segment labels to the packets/traffic for the backup path, after removing labels in step 820. For example, as shown in FIG. SD, node A may add segment labels to packets/traffic 502 that correspond to the backup path A → E → C and forward the packets to node E. Notably, these labels may be precomputed by node A, thereby allowing for a fast switchover to the backup path, in case of a node failure. Procedure 800 then ends at step 830 and figure 8); 
and
upon identifying the backup path, forwarding the packet to the next-to-next hop via the backup path ([0051]-[0054] the device may remove the label for the adjacency segment and any other segments along the LSP to a pre-calculated merge point with a backup path. Such a backup path may bypass the failed node entirely and merge back with the primary path at a merge point downstream of the failed node; [0054] at step 825, the device forwards the LSP packets/traffic along the backup path, as described in greater detail above; the device may impose the backup path onto the packets/traffic by adding the corresponding segment labels to the packets/traffic for the backup path, after removing labels in step 820. For example, as shown in FIG.5D, node A may add segment labels to packets/traffic 502 that correspond to the backup path A → E → C and forward the packets to node E. Notably, these labels may be pre-computed by node A, thereby allowing for a fast switchover to the backup path, in case of a node failure. Procedure 800 then ends at step 830 and figure 8).

Regarding claim 2, Saad discloses all the elements of claim 1 as stated above wherein Saad further discloses assigning, by the network node, the label to the next hop such that any packet whose label stack includes the label assigned to the next hop is forwarded to the next hop unless the next hop has failed (FIG. 3 illustrates an example message that includes an adjacency segment identifier (Adjacency-SID), FIGS. SA-SD illustrate an example of a fast reroute mechanism to protect adjacency segments against node failures; [0030]-[0032], A protected stack size 310 that denotes a number of labels that should be popped from the primary segment stack when a failure is detected; information may be used, for example, when the backup path includes two or more hops to the merge point (e.g., when the protected path merges with the primary path at any arbitrary number of nodes downstream of the next-hop).

Regarding claim 8, Saad discloses wherein all the elements of claim 1 as stated above wherein Saad further discloses determining that the next hop has experienced the ([0023] Fast rerouting (FRR) is an MPLS mechanism that allows a network to adapt quickly to a link or node failure. In particular, FRR allows a network node, referred to as a point of local repair, to detect a routing failure and quickly adapt routing decisions to avoid the point of failure in the network. Routing failures may fall under one of two categories: link failures and node failures. In general, link and node failures differ in that other links may still be available to a given node if one of the links to the node fails, whereas no links to the node would be available if the node itself fails; [0033] based on the information included in message 300, a path computation engine (PCE) or head-end node may identify which adjacency segments are protected against downstream node failures. In turn, the PCE or head-end node may select a segment routed path (e.g., node segments and adjacency segments) that is partially or fully protected against link and/or node failures).

Regarding claim 13, Saad discloses wherein a system comprising:
a receiving module, stored in memory at a network node, that receives a packet from
another network node within the network ([0017] plurality of routers/devices interconnected by links or networks; communicate across a core network, such as an illustrative Multi-Protocol Label Switching (MPLS) core network 104. Data packets 106 (e.g., traffic/messages) may be exchanged among the nodes/devices of the computer network 100 over links and figure 1);
an identification module, stored in memory at the network node, that identifies, within
([0022] when used in conjunction with MPLS, segments (e.g., node and adjacency segments) may be treated as labels, whereby a node may either "push" a new segment/label onto the stack, "pop" (e.g., remove) the top segment/label from the stack, or "swap" the top label of the stack with another label);
a label module, stored in memory at the network node, that pops, from the label stack, a
label that corresponds to a next hop of the network node included in the label-switched path ([0022] when used in conjunction with MPLS, segments (e.g., node and adjacency segments) may be treated as labels, whereby a node may either "push" a new segment/ label onto the stack, "pop" (e.g., remove) the top segment/label from the stack, or "swap" the top label of the stack with another label; [0035] during normal routing, node A may "pop" the top label/segment from the stacks s of the packets associated with LSPs 402 and 404, and forward the packets to node B. In turn, node B may receive a packet of LSP 402 from node A that includes the following stack: {Adjacency-SID(BC), Adjacency-SID(CG)}, remove the top label from the stack, and forward the packet on to node C. Similarly, node B may receive a packet of LSP 404 from node A that includes the following stack: {Adjacency-SID(BD), Adjacency-SID(DH)}, remove the top label from the stack, and forward the packet on to node D);
a determination module, stored in memory at the network node, that determines that
the next hop has experienced a failure that prevents the packet from reaching a destination via the next hop ([0023]-[0025]; [0039]; [0051] the techniques herein provide a method that allows traffic traversing a segment routing adjacency segment to be protected against the failure of the downstream node; In FIG. 5B, assume that a node failure at node B occurs while traffic 502, 504 is being routed. In such a case, node A may determine that a node failure has occurred at node Band act as a point of local repair. In such a case, node A may impose a backup computed label stack onto packets 502 and 504, before forwarding packets 502 and 504 on to a next-hop node; FIG. 8 illustrates an example simplified procedure for rerouting an LSP, according to various embodiments. The procedure 800 may start at step 805, and continues to step 810, where, as described in greater detail above, a device in a segment routed network (e.g., a point of local repair) determines that a node failure has occurred along an adjacency segment of an LSP. For example, as shown in FIG. 5B, node A may determine that node B is experiencing failure, thereby rendering adjacency segment AB unusable and figures 5B,8);
wherein the identification module identifies a backup path by searching a context table,
wherein the backup path ([0025] a path computation engine (PCE) or segment routing tunnel head-end may select the strict path segments (e.g., the set of adjacency and node segments of a path) that can provide downstream note protection along the path. In a further aspect, any node may act as a point of local repair to protect an active adjacency segment against downstream node failure, FRR process 248 for the backup paths and [0021]-[0022] routing or path finding using MPLS in conjunction with FRR process 248):
merges with the label-switched path at a next-to-next hop included in the label-switched
path ([0026] a device in a segment routed network identifies an adjacency segment between the device and another device in the network. The device also identifies a merge point in the network. A first network path extends between the device and the merge point via the adjacency segment. A bypass network path that does not include the adjacency segment also extends between the device and the merge point. The device generates an interior gateway protocol (IGP) message that identifies the adjacency segment and the merge point; [0029] A merge point address 308 that indicates where an FRR backup path terminates. In one embodiment, merge point address 308 may be a node-SID (e.g., an identifier associated with a node segment). A protected stack size 310 that denotes a number of labels that should be popped from the primary segment stack when a failure is detected. Such information may be used, for example, when the backup path includes two or more hops to the merge point (e.g., when the protected path merges with the primary path at any arbitrary number of nodes downstream of the next-hop); [0041] the number of labels removed by a point of local repair may vary, depending on the number of hops between the failing node and the merge point. As shown, for example, merge points C and D are only two hops away from node A. Thus, node A may remove the top two labels from the corresponding stacks, when node B fails. In other cases, however, the merge point may be an arbitrary (e.g., greater than two) number of hops downstream of the failed node [i.e., can be next-to-next hop]; At step 715, as described in greater detail above, the device identifies a bypass merge point associated with the adjacency segment. In various embodiments, a network path extends between the device and the merge point via the adjacency segment. For example, as shown in FIG. 4A, a network path A s c G includes the adjacency segment AB and merge point C. In some embodiments, a bypass network path that does not include the adjacency segment may also extend between the device and the merge point. For example, in FIG. 4A, bypass path A E c does not include adjacency segment AB and also extends to merge point C. As would be appreciated, a bypass path may be of any length (e.g., greater than two hops) and figure 7); and
enables the packet to bypass the failed next hop and reach the destination ([0051]-[0054] the device may remove the label for the adjacency segment and any other segments along the LSP to a pre- calculated merge point with a backup path. Such a backup path may bypass the failed node entirely and merge back with the primary path at a merge point downstream of the failed node; [0054] at step 825, the device forwards the LSP packets/traffic along the backup path, as described in greater detail above; the device may impose the backup path onto the packets/traffic by adding the corresponding segment labels to the packets/traffic for the backup path, after removing labels in step 820. For example, as shown in FIG. SD, node A may add segment labels to packets/traffic 502 that correspond to the backup path A → E → C and forward the packets to node E. Notably, these labels may be precomputed by node A, thereby allowing for a fast switchover to the backup path, in case of a node failure. Procedure 800 then ends at step 830 and figure 8);
a forwarding module, stored in memory at the network node, that forwards the packet
to the next-to-next hop via the backup path ([0051]-[0054] the device may remove the label for the adjacency segment and any other segments along the LSP to a pre-calculated merge point with a backup path. Such a backup path may bypass the failed node entirely and merge back with the primary path at a merge point downstream of the failed node; [0054] at step 825, the device forwards the LSP packets/traffic along the
backup path, as described in greater detail above; the device may impose the backup path onto the packets/traffic by adding the corresponding segment labels to the packets/traffic for the backup path, after removing labels in step 820. For example, as shown in FIG. 5D, node A may add segment labels to packets/traffic 502 that correspond to the backup path A → E → C and forward the packets to node E. Notably, these labels may be pre-computed by node A, thereby allowing for a fast switchover to the backup path, in case of a node failure. Procedure 800 then ends at step 830 and figure 8); and
at least one physical processor configured to execute the receiving module, the identification module, the label module, the determination module, and the forwarding module ([0019] the processor 220 may comprise necessary elements or logic adapted to execute the software programs and manipulate the data structures 245).

Regarding claim 14, Saad discloses all the elements of claim 13 as stated above wherein Saad further discloses the label module assigns the label to the next hop such that any packet whose label stack includes the label assigned to the next hop is forwarded to the next hop unless the next hop has failed (FIG. 3 illustrates an example message that includes an adjacency segment identifier (Adjacency-SID), FIGS. SA-SD illustrate an example of a fast reroute mechanism to protect adjacency segments against node failures; [0030]-[0032], A protected stack size 310 that denotes a number of labels that should be popped from the primary segment stack when a failure is detected; information may be used, for example, when the backup path includes two or more hops to the merge point (e.g., when the protected path merges with the primary path at any arbitrary number of nodes downstream of the next-hop).

Regarding claim 17, Saad discloses wherein all the elements of claim 14 as stated above wherein Saad further discloses the label module pops, from the label stack, the subsequent label that corresponds to the next-to-next hop included in the label-switched path prior to forwarding the packet via the backup path (FIGS. 4A-4D illustrate an example of packets traversing network nodes using segment routing; [0032-(0037], A protected stack size 310 that denotes a number of labels that should be popped from the primary segment stack when a failure is detected ... node A may "pop" the top label/segment from the stacks s of the packets associated with LSPs 402 and 404, and forward the packets to node B ... node A may allocate an Adjacency-SID, Adjacency-SID(AB.1, MP=C) for packets that are forwarded on adjacency/interface AB and have a backup path that terminates at merge point C ... In Figs SA-SD, node A may impose a backup computed label stack onto packets 502 and 504, before forwarding packets 502 and 504 on to a next -hop node, [00391).

Regarding claim 20, Saad discloses wherein an apparatus comprising:
at least one storage device that stores a plurality of labels that correspond to portions of
label-switched paths within a network ([0019] the memory 240 comprises a plurality of storage locations that are addressable by the processor(s) 220 and the network interfaces 210 for storing software programs and data structures associated with the embodiments); and
([0019] the processor 220 may comprise necessary elements or logic adapted to execute the software programs and manipulate the data structures 245):
receives a packet from another network node within the network ([0017] plurality of routers/devices interconnected by links or networks; communicate across a core network, such as an illustrative Multi-Protocol Label Switching (MPLS) core network 104. Data packets 106 (e.g., traffic/messages) may be exchanged among the nodes/ devices of the computer network 100 over links and figure 1);
identifies, within the packet, a label stack that includes a plurality of labels that collectively represent at least a portion of a label-switched path within the network ([0022] when used in conjunction with MPLS, segments (e.g., node and adjacency
segments) may be treated as labels, whereby a node may either "push" a new segment/label onto the stack, "pop" (e.g., remove) the top segment/label from the stack, or "swap" the top label of the stack with another label);
pops, from the label stack, a label that corresponds to a next hop of the network node included in the label-switched path ([0022] when used in conjunction with MPLS, segments (e.g., node and adjacency segments) may be treated as labels, whereby a node may either "push" a new segment/label onto the stack, "pop" (e.g., remove) the top segment/label from the stack, or "swap" the top label of the stack with another label; [0035] during normal routing, node A may "pop" the top label/segment from the stacks s of the packets associated with LSPs 402 and 404, and forward the packets to node B. In turn, node B may receive a packet of LSP 402 from node A that includes the following stack: {Adjacency-SID(BC), Adjacency-SID(CG)}, remove the top label from the stack, and forward the packet on to node C. Similarly, node B may receive a packet of LSP 404 from node A that includes the following stack: {Adjacency-SID(BD), Adjacency-SID(DH)}, remove the top label from the stack, and forward the packet on to node D);
determines, based at least in part on the label, that the next hop has experienced a failure that prevents the packet from reaching a destination via the next hop ([0023]-[0025]; [0039]; [0051] the techniques herein provide a method that allows traffic traversing a segment routing adjacency segment to be protected against the failure of the downstream node; In FIG. 5B, assume that a node failure at node B occurs while traffic 502, 504 is being routed. In such a case, node A may determine that a node failure has occurred at node Band act as a point of local repair. In such a case, node A may impose a backup computed label stack onto packets 502 and 504, before forwarding packets 502 and 504 on to a next-hop node; FIG. 8 illustrates an example simplified procedure for rerouting an LSP, according to various embodiments. The procedure 800 may start at step 805, and continues to step 810, where, as described in greater detail above, a device in a segment routed network (e.g., a point of local repair) determines that a node failure has occurred along an adjacency segment of an LSP. For example, as shown in FIG. 5B, node A may determine that node B is experiencing failure, thereby rendering adjacency segment AB unusable and figures 5B,8);
identifies, in response to determining that the next hop has experienced the failure, a backup path by searching a context table, wherein the backup path ([0025] a path computation engine (PCE) or segment routing tunnel head-end may select the strict path segments (e.g., the set of adjacency and node segments of a path) that can provide downstream note protection along the path. In a further aspect, any node may act as a point of local repair to protect an active adjacency segment against downstream node failure, FRR process 248 for the backup paths and [0021]-[0022] routing or path finding using MPLS in conjunction with FRR process 248):
merges with the label-switched path at a next-to-next hop included in the label-switched path ([0026] a device in a segment routed network identifies an adjacency segment between the device and another device in the network. The device also identifies a merge point in the network. A first network path extends between the device and the merge point via the adjacency segment. A bypass network path that does not include the adjacency segment also extends between the device and the merge point. The device generates an interior gateway protocol (IGP) message that identifies the adjacency segment and the merge point; [0029] A merge point address 308 that indicates where an FRR backup path terminates. In one embodiment, merge point address 308 may be a node-SID (e.g., an identifier associated with a node segment). A protected stack size 310 that denotes a number of labels that should be popped from the primary segment stack when a failure is detected. Such information may be used, for example, when the backup path includes two or more hops to the merge point (e.g., when the protected path merges with the primary path at any arbitrary number of nodes downstream of the next-hop); [0041] the number of labels removed by a point of local repair may vary, depending on the number of hops between the failing node and the merge point. As shown, for example, merge points C and D are only two hops away from node A. Thus, node A may remove the top two labels from the corresponding stacks, when node B fails. In other cases, however, the merge point may be an arbitrary (e.g., greater than two) number of hops downstream of the failed node [i.e., can be next-to-next hop]; At step 715, as described in greater detail above, the device identifies a bypass merge point associated with the adjacency segment. In various embodiments, a network path extends between the device and the merge point via the adjacency segment. For example, as shown in FIG. 4A, a network path A s c G includes the adjacency segment AB and merge point C. In some embodiments, a bypass network path that does not include the adjacency segment may also extend between the device and the merge point. For example, in FIG. 4A, bypass path A E c does not include adjacency segment AB and also extends to merge point C. As would be appreciated, a bypass path may be of any length (e.g., greater than two hops) and figure 7); and
enables the packet to bypass the failed next hop and reach the destination ([0051]-[0054] the device may remove the label for the adjacency segment and any other segments along the LSP to a pre- calculated merge point with a backup path. Such a backup path may bypass the failed node entirely and merge back with the primary path at a merge point downstream of the failed node; [0054] at step 825, the device forwards the LSP packets/traffic along the backup path, as described in greater detail above; the device may impose the backup path onto the packets/traffic by adding the corresponding segment labels to the packets/traffic for the backup path, after removing labels in step 820. For example, as shown in FIG. SD, node A may add segment labels to packets/traffic 502 that correspond to the backup path A → E → C and forward the packets to node E. Notably, these labels may be precomputed by node A, thereby allowing for a fast switchover to the backup path, in case of a node failure. Procedure 800 then ends at step 830 and figure 8); 

forwards the packet to the next-to-next hop via the backup path ([0051]-[0054] the device may remove the label for the adjacency segment and any other segments along the LSP to a pre-calculated merge point with a backup path. Such a backup path may bypass the failed node entirely and merge back with the primary path at a merge point downstream of the failed node; [0054] at step 825, the device forwards the LSP packets/traffic along the backup path, as described in greater detail above; the device may impose the backup path onto the packets/traffic by adding the corresponding segment labels to the packets/traffic for the backup path, after removing labels in step 820. For example, as shown in FIG.5D, node A may add segment labels to packets/traffic 502 that correspond to the backup path A → E → C and forward the packets to node E. Notably, these labels may be pre-computed by node A, thereby allowing for a fast switchover to the backup path, in case of a node failure. Procedure 800 then ends at step 830 and figure 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



s 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Saad et al. [hereinafter as Saad], US 2016/0173366 A1 in view of Wang et al. [hereinafter as Wang], US 2004/0246972 A1.
Regarding claim 3, Saad discloses all the elements of claim 2 as stated above.
	However, Saad does not specifically disclose wherein receiving, at the network node, a reservation message that includes labels assigned to network nodes included in the label-switched path; creating, at the network node, the context table in connection with the next hop; and recording, within the context table, the labels assigned to the network nodes included in the label-switched path. 
	In the same field of endeavor, Wang teaches wherein receiving, at the network node, a reservation message that includes labels assigned to network nodes included in the label-switched path ([0031]-[0032], GGSN 31 receives any label response sent by SGSN 32, it reserves a level 1 label to response to the upstream LSR also records the label into a ILM (Incoming Label Mapping) mapping table, and thus completes establishment of level 1 L -LSP);
creating, at the network node, the context table in connection with the next hop ([0006], creating a related PDP context tables in MS 14, SGSN 12 and GGSN 13, respectively); and
recording, within the context table, the labels assigned to the network nodes included in
the label-switched path ([0006], a PDP context activation procedure will establish
related PDP context tables in MS 14, SGSN 12 and GGSN 13, respectively, for storing information related to the communicating tunnel, mobile station identification and verification, wherein the PDP context tables in SGSN/GGSN are stored with the IP addresses of the GGSN/SGSN corresponding to the two ends of the communicating tunnels ... [0009]).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Saad to incorporate the teaching of Wang in order to provide for applying a Multi-Protocol Label Switching (MPLS) network to support Quality of Service (QoS) in General Packet Radio Service (GPRS).
	It would have been beneficial to use the MPLS which includes multiple Label Switch Routers (LSRs) for providing Label Switch Paths (LSPs) established by label stack. The MPLS network defines level 1 label and level 2 label, wherein a level 1 LSP is formed by switching multiple level 1 labels while a level 2 LSP is formed by switching multiple level 2 labels, and the level 1 label of the label stack is used to address routing LSP outside the GPRS core network while the level 2 label of label stack is used to address routing LSP inside the GRPS core network as taught by Wang to have incorporated in the system of Saad to establish the dedicated communicating tunnel and its location and verification information to improve quality of service in the communications network. (Wang, Fig.1 [0006], Fig.6A-C [0009])
	
Regarding claim 15, Saad discloses all the elements of claim 14 as stated above.
	However, Saad does not specifically disclose wherein the receiving module receives a reservation message that includes labels assigned to network nodes included in the label-switched path; and further comprising a table module, stored in memory at the network node, that: creates the context table in connection with the next 
	In the same field of endeavor, Wang teaches wherein the receiving module receives a reservation message that includes labels assigned to network nodes included in the label-switched path ([0031]-[0032], GGSN 31 receives any label response sent by SGSN 32, it reserves a level 1 label to response to the upstream LSR also records the label into a ILM (Incoming Label Mapping) mapping table, and thus completes establishment of level 1 L -LSP); and further comprising a table module, stored in memory at the network node ([0006], a related table module stored in memory at MS 14, SGSN 12 and GGSN 13, respectively), that:
creates the context table in connection with the next hop ([0006], creates a related PDP context tables in MS 14, SGSN 12 and GGSN 13, respectively); and
records, within the context table, the labels assigned to the network nodes included in
the label-switched path ([0006], a PDP context activation procedure will establish
related PDP context tables in MS 14, SGSN 12 and GGSN 13, respectively, for storing information related to the communicating tunnel, mobile station identification and verification, wherein the PDP context tables in SGSN/GGSN are stored with the IP addresses of the GGSN/SGSN corresponding to the two ends of the communicating tunnels ... [0009]).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Saad to incorporate the teaching of Wang in order to provide for applying a Multi-
	It would have been beneficial to use the MPLS which includes multiple Label Switch Routers (LSRs) for providing Label Switch Paths (LSPs) established by label stack. The MPLS network defines level 1 label and level 2 label, wherein a level 1 LSP is formed by switching multiple level 1 labels while a level 2 LSP is formed by switching multiple level 2 labels, and the level 1 label of the label stack is used to address routing LSP outside the GPRS core network while the level 2 label of label stack is used to address routing LSP inside the GRPS core network as taught by Wang to have incorporated in the system of Saad to establish the dedicated communicating tunnel and its location and verification information to improve quality of service in the communications network. (Wang, Fig.1 [0006], Fig.6A-C [0009])


Claims 6, 7, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Saad et al. [hereinafter as Saad], US 2016/0173366 A1 in view of Zhou et al. [hereinafter as Zhou], US 9,077,660 B1.
Regarding claim 6, Saad discloses all the elements of claim 1 as stated above. 
	However, Saad does not specifically disclose wherein assigning the label to the next hop comprises enabling a plurality of label-switched paths to use the same label assigned to the next hop instead of assigning another label to the next hop for another label-switched path that includes the next hop. 
(Fig.1 col 1 lines 65 to col 2 lines 1-12, the two or more ingress ports receive packets from two or more label switch paths assigned with the same label, and at least one of the label switch paths includes a different next hop than at least another one of the label switch paths).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Saad to incorporate the teaching of Zhou in order to provide an improvement of the network performance.
	It would have been beneficial to use the two or more ingress ports which receive packets from two or more label switch paths assigned with the same label and at least one of the label switch paths includes a different next hop than at least another one of the label switch paths. The identifier may be a virtual routing and forwarding identifier which is stored in a label forwarding information base of the router. A conflict graph may be constructed to illustrating a relationship between each ingress port of the router, and thereby facilitate assignment of the identifiers as taught by Zhou to have incorporated in the system of Saad to reduce consumption of resources on a network. (Zhou, Fig.1 col 1 lines 65 to col 2 lines 1-12 and col 8 lines 45-53)
 
Regarding claim 7, Saad and Zhou disclosed all the elements of claim 6 as stated above wherein Zhou further discloses enabling the plurality of label-switched paths to use the same label comprises sharing the same label across the plurality of label-(Col 4 lines 46-58, in FIG. 4 the LSP.sub.1 and LSP.sub.2 also each traverse LSR.sub.5 from the same ingress port. Nevertheless, LSP.sub.1 and LSP.sub.2 may still be assigned the same label, because the next hop after LSR.sub.5 is the same for both LSP.sub.1 and LSP.sub.2. Accordingly, LSP.sub.1 and LSP.sub.2 may share an LFIB entry (VRF _id, label) in LSR.sub.5; or, FIG. 7 is a flow diagram of a method for determining whether label switch paths may share a label, Col 3 lines 7-9).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Saad to incorporate the teaching of Zhou in order to provide an improvement of the network performance.
	It would have been beneficial to use a third predefined rule, where two LSPs
may be assigned the same label if on any LSR traversed by both LSPs, the next hop is identical. For example, LSP1 and LSP2 both traverse LSR4 in FIG. 4. As explained above, this crossing at LSR4 will not cause a conflict if LSP 1 and LSP 2 are assigned the same label, because they have different ingress ports as taught by Zhou to have incorporated in the system of Saad to reduce consumption of resources on a network. (Zhou, Fig.7 Col 3 lines 7-9 and Col 4 lines 46-58)

Regarding claim 12, Saad discloses all the elements of claim 1 as stated above.
	However, Saad does not specifically disclose wherein the plurality of labels included in the label stack comprise: at least one label that is shared across a plurality of label-switched paths; and at least one label that is unique to the label-switched path. 	In the same field of endeavor, Zhou teaches wherein the plurality of labels 
(Fig.4-5 col 5 lines 46-52, it is determined that the first and second LSPs may share a label, e.g., that sharing a label would not violate the predefined rules).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Saad to incorporate the teaching of Zhou in order to provide an improvement of the network performance.
	It would have been beneficial to perform the analysis or determination
according to the method described below in connection with FIG. 7. If it is determined that the first and second LSPs may share a label, e.g., that sharing a label would not violate the predefined rules as taught by Zhou to have incorporated in the system of Saad to reduce consumption of resources on a network. (Zhou, Fig.4-5 col 5 lines 46-52 and col 8 lines 45-53)

Regarding claim 18, Saad discloses all the elements of claim 13 as stated above.
	However, Saad does not specifically disclose wherein the label module enables a plurality of label-switched paths to use the same label assigned to the next hop instead of assigning another label to the next hop for another label-switched path that includes the next hop.
	In the same field of endeavor, Zhou teaches wherein the label module enables a plurality of label-switched paths to use the same label assigned to the next hop instead of assigning another label to the next hop for another label-switched path that includes (Fig.1 col 1 lines 65 to col 2 lines 1-12, the two or more ingress ports receive packets from two or more label switch paths assigned with the same label, and at least one of the label switch paths includes a different next hop than at least another one of the label switch paths).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Saad to incorporate the teaching of Zhou in order to provide an improvement of the network performance.
	It would have been beneficial to use the two or more ingress ports which receive packets from two or more label switch paths assigned with the same label and at least one of the label switch paths includes a different next hop than at least another one of the label switch paths. The identifier may be a virtual routing and forwarding identifier which is stored in a label forwarding information base of the router. A conflict graph may be constructed to illustrating a relationship between each ingress port of the router, and thereby facilitate assignment of the identifiers as taught by Zhou to have incorporated in the system of Saad to reduce consumption of resources on a network. (Zhou, Fig.1 col 1 lines 65 to col 2 lines 1-12 and col 8 lines 45-53)


					Allowable Subject Matter
11. Claims 4-5, 9-11, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 5 depends from claim 4.
	A search has been performed and no prior art of record has been found that solely, or in any reasonable combination, reads on the claim 9 including "wherein identifying the backup path comprises: identifying, within the label stack, a subsequent label that: resides subsequent to the label popped from the label stack; and corresponds to the next-to-next hop included in the label-switched path; looking up a bypass label assigned to at least one bypass network node included in the backup path based at least in part on the subsequent label; and further comprising applying the bypass label to the packet at the network node prior to forwarding the packet via the backup path". Claim 10 depends from claim 9.
	A search has been performed and no prior art of record has been found that solely, or in any reasonable combination, reads on the claim 11 including "further comprising: receiving, at, the next-to-next hop, the packet from a bypass network node 
	A search has been performed and no prior art of record has been found that solely, or in any reasonable combination, reads on the claim 16 including "wherein: the identification module searches the context table for at least one bypass label assigned to at least one bypass network node included in the backup path by: identifying, within the label stack, a subsequent label that: resides subsequent to the label popped from the label stack; and corresponds to the next-to-next hop included in the label-switched path; and locating, within the context table, the bypass label assigned to the bypass network node included in the backup path based at least in part on the subsequent label; and the label module applies the bypass label to the packet at the network node prior to forwarding the packet via the backup path". Claim 19 depends from claim 18.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Del Regno et al. (Pub. No.: US 2014/0328163 A1) teaches MidSpan Re-Optimization of Traffic Engineered Label Switched Paths. 

Kini et al. (Pub. No.: US 2011/0205885 A1) teaches Optimized Fast Re-Route in MPLS Ring Topologies. 

Shimizu et al. (Pub. No.: US 2005/0201273 A1) teaches Label-Switched Path Network with Alternate Routing Control. 

Esale (Pub. No.: US 2015/0244615 A1) teaches Neighbor-Label Distribution with Label Distribution Protocol. 

Bragg et al. (Pub. No.: US 2014/0177638 A1) teaches Source Identification preservation in MultiProtocol Label Switching Networks. 

Hirota (Pub. No.: US 2008/0186951 A1) teaches Method of Setting Bidirectional Path, and Communication System and Node Device for Providing the Same. 

Jain (Pub. No.: US 2002/0112072 A1) teaches System and Method for Fast-Rerouting of Data in a Data Communication Network. 

Asati et al. (Pub. No.: US 2014/0280711 A1) teaches Local Re-Route protection for Multicast MultiProtocol Label Switching. 

Swallow et al. (Pub. No.: US 2017/0111268 A1) teaches Make-Before-Break Mechanism for Label Switched Paths. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414